Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                              Case No.: 19-CV-23600-Williams/Torres
  Jane Poe,

         Plaintiff,

  v.

  John Doe,

        Defendant.
  ___________________/

                 MOTION TO DISMISS AND INCORPORATED MEMORANDUM OF LAW

         Defendant John Doe, pursuant to Fed. R. Civ. P. 12(b), moves to dismiss the Complaint filed

  by Plaintiff Jane Doe.

                                            INTRODUCTION

         This suit concerns facts that happened nearly a decade ago. Beginning in 2010 and

  concluding in 2011, the Plaintiff served as a gestational surrogate for a woman (“Jane Doe”) and her

  then husband (the “Ex Husband”). The surrogacy was a success. The Plaintiff gave birth to a

  healthy child. And Plaintiff too was fine. No one suffered any physical harm via the surrogacy

  process. But more recently – roughly 9 years after the fact – the Plaintiff learned that the sperm used

  to fertilize the egg that created the embryo used to impregnate her back in 2010 was provided by a

  man who was not Jane Doe’s Ex-Husband. Rather, the sperm was provided by the Defendant.

  Plaintiff claims that her having acquired this knowledge – nearly a decade later – has caused her to

  suffer emotional distress. And she now wants money damages.

         For the reasons stated below, Plaintiff’s Complaint must be dismissed with prejudice.

  Foremost, all Plaintiff’s claims are decidedly time barred. But even that aside, all of Plaintiff’s

  claims suffer from fundamental pleading defects that demand dismissal.
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 2 of 10



                                          MEMORANDUM OF LAW

  I.      All of Plaintiff’s Claims are Time Barred

          Plaintiff purports to plead five (5) causes of action. But the events in question all occurred

  back in 2010 and 2011.1 Under Florida law, it follows that Plaintiff’s claims are all time barred.

          A.      Count I Is Barred by the Statute of Limitations

          Count I purports to state a claim for sexual battery. The statute of limitations for a claim of

  sexual battery is four years.2 The period begins to run upon the occurrence of the acts alleged to

  constitute sexual battery.3

          The Florida legislature has defined the elements of “sexual battery” as “oral, anal, or vaginal

  penetration by, or union with, the sexual organ of another or the anal or vaginal penetration of

  another by any other object.”4 Here, the facts that Plaintiff has alleged in an attempt to satisfy those

  elements all occurred in 2010-11, which obviously is well more than four years ago. As such,

  Plaintiff’s sexual battery claim is plainly barred by the allegations on the face of the Complaint.5




          1
           See Complaint [ECF No. 1] at ¶¶ 5, 24.
          2
           See W.D. v. Archdiocese of Miami, Inc., 197 So. 3d 584, 590 (Fla. 4th DCA 2016); Jane Doe No.
  8 v. Epstein, 2009 WL 3878067, at *3 (S.D. Fla. 2009).
          3
           See Harris v. Rambosk, 2018 WL 5085721, at *6 (M.D. Fla. Oct. 18, 2018) (“battery claim accrues
  on the date the alleged [] battery occurred”).
          4
           Fla. Stat. §794.011.
          5
            Plaintiff cannot argue that the statute of limitations has not run because of the delayed discovery
  doctrine or equitable estoppel (or any other reason) without pleading affirmative facts that would support
  any such argument – and Plaintiff has not even attempted to do so. See, e.g., Malhotra v. Aggarwal, 2018
  WL 3014074, *2 (S.D. Fla. 2018) (explaining the Florida Supreme Court has found that the Florida
  legislature expressly limited application of the delayed discovery doctrine to specific facts and types of
  claims and, therefore, those facts and claims must be pleaded on the face of a complaint in order for the
  doctrine to be invoked); see also Soler v. Archdiocese of Miami, Inc., 2007 WL 9636747, at *1-2 (Fla.Cir.Ct.
  2007) (dismissing case with prejudice because plaintiff failed to plead facts invoking equitable estoppel
  where claim was clearly time barred).

                                                 Page 2 of 10
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 3 of 10



          B.        Count II Is Barred by the Statute of Limitations

          Count II purports to state a claim for the intentional infliction of emotional distress. Again,

  the applicable statute of limitations is four years.6 The cause of action accrues when the events

  alleged to have caused emotional distress actually occurred.7

          Here, all the underlying conduct pertains to the gestational surrogacy services provided by

  Plaintiff. But the gestational surrogacy concluded in 2011, which is obviously well more than 4

  years ago. So, once again, the claim is barred by the facts pleaded on the face of the Complaint.8

          And again, Plaintiff has not pleaded any facts that would allow Plaintiff to invoke the delayed

  discovery doctrine, equitable tolling, or any theory that might overcome or otherwise avoid the

  facially obvious statute-of-limitations defense.9

          C.        Count III Is Barred by the Statute of Limitations

          Count III purports to state a claim for the negligent infliction of emotional distress. Here,

  again, the limitations period is four years.10 Here again, all the underlying conduct occurred well

  more than 4 years ago. As such, this claim too is barred by the statute of limitations.11


          6
          See W.D., 197 So. 3d at 587 (“four year statute of limitations for . . . intentional infliction of
  emotional distress”).
          7
           See, e.g., Bloom v. Miami-Dade County, 816 F.Supp.2d 1265 (S.D. Fla. 2011) (claim alleging
  intentional infliction of emotional distress begins to run on date such actions were allegedly taken); Ross v.
  Twenty-Four Collection, Inc., 617 So.2d 428 (Fla. 3d DCA 1993) (claim for intentional infliction of
  emotional distress accrues contemporaneous with conduct alleged to have caused emotional distress).
          8
           See W.D., 197 So.3d at 584 (relying on statute of limitations to affirm dismissal of claim for
  intentional infliction of emotional distress based on alleged sexual abuse that occurred years earlier, but the
  memory of which was repressed for 20+ years until plaintiff was an adult, at which point the abuse was
  recalled and plaintiff claimed severe emotional distress).
          9
           See note 5, supra.
          10
              W.D., 197 So. 3d at 587.
          11
           And yet again, Plaintiff has not pleaded any facts that would allow Plaintiff to invoke the delayed
  discovery doctrine, equitable tolling, or any theory that might overcome or otherwise avoid the facially
  obvious statute-of-limitations defense. See note 5, supra.

                                                  Page 3 of 10
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 4 of 10



          D.      Count IV Is Barred by the Statute of Limitations

          Count IV purports to state a clam for conversion. Conversion too is subject to a four-year

  statute of limitations.12 A cause of action for conversion accrues upon “the exercise of wrongful

  dominion and control over the property to the detriment of the rights of its actual owner.”13

          Here, Plaintiff alleges that Plaintiff had a “property interest” in her own surrogacy services

  and that the Defendant converted those “services from Plaintiff without paying her for them.”14

  Respectfully, it is not entirely clear what that even means. But whatever is alleged to have occurred

  happened well more than four years ago. Hence, this claim too is time barred.15

          E.      Count V Is Barred by the Statute of Limitations

          Count V purports to state a claim for “conspiracy.” Conspiracy too is subject to a four-year

  statute of limitations.16 The claim accrues when the plaintiff suffers damages pursuant to the

  conspiracy.17 Here, Plaintiff alleges she was damaged when she suffered an “unlawful battery.”18

  Even assuming (but without conceding) that whatever happened here constitutes an “unlawful

  battery,” that happened back in 2010-11. And that, of course, is well more than four years ago.

  Hence, this claim too is barred by the statute of limitations.19


          12
           See, e.g., Ducat Florida, LP v. Wells Fargo Bank, N.A., 2013 WL 6667038, *5 (S.D. Fla. 2013).
          13
           Id. at *4.
          14
           Complaint [ECF No. 1] at ¶¶ 65, 68.
          15
           And yet again, Plaintiff has not pleaded any facts that would allow Plaintiff to invoke the delayed
  discovery doctrine, equitable tolling, or any theory that might overcome or otherwise avoid the facially
  obvious statute-of-limitations defense. See note 5, supra.
          16
           See Arrington v. Hausman, 2016 WL 11547505, at *5 (S.D. Fla. 2016).
          17
           Ducat, 2013 WL 6667038 at *7.
          18
           Complaint [ECF No. 1] at ¶ 71.
          19
           And yet again, Plaintiff has not pleaded any facts that would allow Plaintiff to invoke the delayed
  discovery doctrine, equitable tolling, or any theory that might overcome or otherwise avoid the facially
  obvious statute-of-limitations defense. See note 5, supra.

                                                Page 4 of 10
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 5 of 10



  II.     All Counts Fail To State a Cause of Action

          Even assuming, arguendo, that Plaintiff’s claims are not time barred, all five claims still fail

  to state a proper cause of action under Florida law.

          A.       Count I (Sexual Battery) Fails To State a Cause of Action

          To state a claim for sexual battery, plaintiff must allege the “oral, anal, or vaginal penetration

  by, or union with, the sexual organ of another or the anal or vaginal penetration of another by any

  other object.”20 Applied here, that means the Defendant must be accused of having actually

  penetrated the Plaintiff with either his “sexual organ” or “any other object.”21 But Plaintiff pleads

  no such thing. Rather, Plaintiff alleges the sexual battery was the touching “by the doctors and staff

  of the hospital” that implanted an embryo in the uterus of Plaintiff.22 The Defendant, however, is

  not alleged to have penetrated the Plaintiff with either his “sexual organ” or “any other object.” As

  such, it follows that the Defendant cannot be sued for sexual battery.

          But Plaintiff’s sexual battery fails for yet another reason. The operative statute goes on to

  explain that “sexual battery does not include an act done for a bona fide medical purpose.”23 Here,

  Plaintiff alleges that the alleged sexual battery occurred in conjunction with the in vitro fertilization

  process when “the doctors and staff of the hospital [] implanted an embryo via the vaginal canal and

  into the uterus of Plaintiff.”24 Plainly, that occurred at a hospital in conjunction with a bona fide

  medical purpose, which is just not actionable per the statute.25

          20
            Fla. Stat. §794.011 (emphasis added).
          21
            See , e.g., Doe v. Celebrity Cruises, Inc., 394 F.3d 891, 895 (11th Cir. 2004) (plaintiff had to prove
  that the defendant “with his sexual organ, penetrated or had union with the vagina of Plaintiff”).
          22
            Complaint [ECF No. 1] at ¶ 49 (emphasis added).
          23
            Fla. Stat. §794.011.
          24
            Complaint [ECF No. 1] at ¶ 49.
          25
            Fla. Stat. §794.011.

                                                  Page 5 of 10
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 6 of 10



          B.       Count II Fails to State a Cause of Action

          Count II purports to state a claim for the intentional infliction of emotional distress based on

  an alleged act of sexual battery. But in terms of the underlying wrongdoing, it fails to provide any

  additional facts. Under Florida law, it follows that the claim must be dismissed because “it is not

  a free-standing tort but dependent upon the sexual abuse claims.”26

          C.       Count III Fails to State a Cause of Action

          Count III purports to state a claim for the negligent infliction of emotional distress. Initially,

  it too fails to allege any wrongful conduct separate and apart from the alleged sexual battery. As

  such, Count III also fails to allege a free-standing tort and, therefore, it too must be dismissed.27

          Separately, Plaintiff has altogether failed to plead the elements of the cause of action. Florida

  law reflects a “dichotomy” when a plaintiff seeks damages for emotional distress based on the

  negligence of another.28 The dichotomy depends on whether the plaintiff has suffered an “impact”

  sufficient to satisfy the “impact rule.”29 Here, it is debatable whether that is so. Plaintiff has not

  pleaded an “impact” caused by Defendant in the traditional sense. Rather, Plaintiff has pleaded only

  that the genetical material of the Defendant was placed inside her (by others) without her consent.

  But ultimately, whether that qualifies as an “impact” sufficient to satisfy the “impact rule” does not

  matter, because the claim fails either way.

          If the Plaintiff has suffered an impact, Florida courts permit recovery for emotional distress




          26
            Tobin v. Damian, 772 So.2d 13,15 (Fla. 4th DCA 2000) (citing Fridovich v. Fridovich, 589 So.2d
  65, 69-70 (Fla. 1992) (holding that no separate cause of action for intentional infliction of emotional distress
  existed when the plaintiff merely renamed the initial cause of action and re-pleaded the same core facts).
          27
            Id.
          28
            Willis v. Gami Golden Glades, LLC, 967 So.2d 846, 850 (Fla. 2007).
          29
            Id.

                                                  Page 6 of 10
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 7 of 10



  “stemming from the incident during which the impact occurred.”30 But the emotional distress must

  stem from the actual incident during which the impact occurred.31 It is not enough for a plaintiff to

  allege an incident involving an impact that triggered no damages of any kind ... until 9 years later

  when the plaintiff learns additional details that are alleged to have caused, for the first time,

  emotional distress. Allegations of that nature would suffice to state a cause of action if the delayed

  discovery doctrine were applicable to claims alleging the negligent infliction of emotional distress.

  But Florida law is clear and unequivocal that the delayed discovery rule does not apply to claims

  alleging the negligent infliction of emotional distress.32 So Count III fails to state a cause of action

  (assuming an “impact” occurred).

           But the claim fails even if Plaintiff has not sufficiently alleged an “impact.” Granted, Florida

  law allows for the recovery of emotional distress in the absence of an impact, but only provided that

  the plaintiff pleads other qualifying criteria.33 For example, the plaintiff must allege that the mental

  distress must be manifested by physical injury.34 But even more critically, “the plaintiff must suffer

  the complained-of mental distress and accompanying physical impairment ‘within a short time’ of

  the incident.35 Here, Plaintiff has alleged that an incident occurred, but that she suffered no

  emotional damages until 9 years after the fact (when she learned new facts that allegedly caused her

  to feel very differently about what had happened 9 years earlier). Again, that would suffice if Florida



           30
            Willis, 967 So.2d at 850 (citing Eagle-Picher Industries, Inc. v. Cox, 481 So.2d 517 (Fla. 3d DCA
  1985).
           31
            Id.
           32
            Arrington, 2016 WL 11547505 at *6 (“the delayed discovery doctrine would not apply to Plaintiff's
  claims for . . . Negligent Infliction of Emotional Distress”).
           33
            Willis, 967 So.2d at 850.
           34
            Id.
           35
            Id.

                                                Page 7 of 10
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 8 of 10



  law recognized application of the delayed discovery doctrine to claims alleging the negligent

  infliction of emotional distress, but it is well established that Florida law does not.36

          The bottom line is Plaintiff has failed to plead facts that sufficiently establish the elements

  of the cause of action irrespective of whether the incident in question is deemed an “impact”

  sufficient to satisfy Florida’s impact rule.

          D.      Count IV Fails To State a Claim for Conversion

          In Count IV, Plaintiff purports to state a claim for conversion. Florida law provides that a

  claim for “[c]onversion is an unauthorized act that deprives a person of his property permanently or

  for an indefinite time.”37 Plaintiff, however, has failed to plead the requisite elements of the claim.

          Plaintiff certainly has not alleged that Defendant deprived her of any “property.” Rather,

  Plaintiff alleges that Defendant intentionally availed himself of her “services.” Even assuming that

  Florida law recognizes a claim for the conversion of services, logic dictates the Plaintiff would have

  to plead that the Defendant somehow commandeered services intended to benefit the Plaintiff for

  the benefit of himself. But she does nothing of the sort. Rather, Plaintiff suggests only that she

  provided services without being compensated by the Defendant. She was compensated, of course;

  just not by the Defendant. But to be clear, she does not allege that she was not made whole. As

  such, Plaintiff should not be permitted to invoke the tort of conversion to champion the theoretical

  grievance that someone other than the Defendant paid for services that allegedly enured to the benefit

  of the Defendant. That is not the stuff of which a valid conversion claim is made.




          36
           Arrington, 2016 WL 11547505 at *6.
          37
            Deutsche Bank Nat. Trust Co. v. Foxx, 971 F. Supp. 2d 1106, 1119 (M.D. Fla. 2013); see Mayo v.
  Allen, 973 So.2d 1257, 1258 (Fla. 1st DCA 2008) (“conversion is an unauthorized act which deprives another
  of his property permanently or for an indefinite time.”).

                                                 Page 8 of 10
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 9 of 10



         E.      Count V for Conspiracy Fails to State a Claim

         In Count V of the Complaint, Plaintiff purports to state a claim for conspiracy. But a “claim

  for civil conspiracy can exist only if there is an actionable underlying tort or wrong.”38 And here,

  there is no underlying tort or wrong that is actionable under Florida law. As noted above, all the

  individual causes of action fail for one reason or another. And in the absence of an underlying claim

  that successfully pleads a cause of action, the claim for conspiracy cannot be permitted to stand.

                                              CONCLUSION

         Based upon the foregoing, this Court should dismiss Plaintiff’s Complaint because all of the

  Plaintiff’s claims are time barred or otherwise fail to state a claim.

         WHEREFORE, Defendant respectfully requests that this Court dismiss the Complaint, with

  prejudice, and further providing such further relief as this Court deems just and proper.

                                                         Respectfully submitted,

                                                         DIMOND KAPLAN & ROTHSTEIN, P.A.
                                                          Attorneys for Defendant
                                                         Offices at Grand Bay Plaza
                                                         2665 South Bayshore Drive, PH-2B
                                                         Miami, Florida 33133
                                                         Telephone:     (305) 374-1920
                                                         Facsimile:     (305) 374-1961

                                                     By: /s David A. Rothstein
                                                            David A. Rothstein, Esq.
                                                             Fla. Bar No.: 0056881
                                 Primary E-Mail Address:    Drothstein@dkrpa.com
                                                            Lorenz Michel Prüss, Esq.
                                                             Fla. Bar No.: 581305
                                 Primary E-Mail Address:     LPruss@dkrpa.com
                                 Secondary E-Mail Address: ZAlfaro@dkrpa.com




         38
           Roberta L. Marcus, Inc. v. New Cingular Wireless PCS, LLC, 2013 WL 12093810, at *7-8 (S.D.
  Fla. 2013).

                                              Page 9 of 10
Case 1:19-cv-23600-KMW Document 8 Entered on FLSD Docket 10/16/2019 Page 10 of 10



                                    CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that on October 16, 2019, a true and correct copy of the foregoing

   was filed with the Clerk of Court and served upon counsel of record using the CM/ECF system.

                                                     By: /s Lorenz Michel Prüss
                                                            Lorenz Michel Prüss




                                           Page 10 of 10
